International Surveillance Services Corp. Consolidated Financial Statements As of June 30, 2011 and September 30, 2010 and For the nine months ended June 30, 2011 and For the year ended September 30, 2010 1 Index to Consolidated Financial Statements Page Report of Independent Registered Public Accounting Firm 3 Consolidated Balance Sheets as of June 30, 2011 and September 30, 2010 4 Consolidated Statements of Operations for the nine months ended June 30, 2011 and for the year ended September 30, 2010 5 Consolidated Statements of Stockholder’s Equity (Deficit) for the nine months ended June 30, 2011 and for the year ended September 30, 2010 6 Consolidated Statements of Cash Flows for the nine months ended June 30, 2011 and for the year ended September 30, 2010 7 Notes to Consolidated Financial Statements 8 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of International Surveillance Services Corp. We have audited the accompanying consolidated balance sheets of International Surveillance Services Corp. and Subsidiary (collectively the Company) as of June 30, 2011 and September 30, 2010 and the related consolidated statements of operations, stockholder’s equity (deficit), and cash flows for the nine months ended June 30, 2011 and for the year ended September 30, 2010.The Company’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the
